Exhibit 10.2

 

FINISAR CORPORATION
2009 EMPLOYEE STOCK PURCHASE PLAN

(AS AMENDED AND RESTATED SEPTEMBER 2, 2014)

 

1.                                      Establishment and Purpose of Plan.

 

1.1                               Establishment.  The Finisar Corporation 2009
Employee Stock Purchase Plan (the “Plan”) was adopted by the Board on
September 9, 2009 and became effective upon approval by the stockholders of the
Company at the 2009 Annual Meeting.  The Plan is hereby amended and restated
effective as of September 2, 2014, subject to approval by the stockholders of
the Company at the 2014 Annual Meeting.

 

1.2                               Purpose.  The purpose of the Plan is to
advance the interests of Company and its stockholders by providing an incentive
to attract, retain and reward Eligible Employees of the Participating Company
Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group.  The Plan provides such
Eligible Employees with an opportunity to acquire a proprietary interest in the
Company through the purchase of Stock.  The Company intends that the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Code
(including any amendments or replacements of such section), and the Plan shall
be so construed.

 

2.                                      Definitions and Construction.

 

2.1                               Definitions.  Any term not expressly defined
in the Plan but defined for purposes of Section 423 of the Code shall have the
same definition herein.  Whenever used herein, the following terms shall have
their respective meanings set forth below:

 

(a)                                 “Board” means the Board of Directors of the
Company.  If one or more Committees have been appointed by the Board to
administer the Plan, “Board” also means such Committee(s).

 

(b)                                 “Code” means the Internal Revenue Code of
1986, as amended, and any applicable regulations promulgated thereunder.

 

(c)                                  “Committee” means a committee of the Board
duly appointed to administer the Plan and having such powers as specified by the
Board.  Unless the powers of the Committee have been specifically limited, the
Committee shall have all of the powers of the Board granted herein, including,
without limitation, the power to amend or terminate the Plan at any time,
subject to the terms of the Plan and any applicable limitations imposed by law.

 

(d)                                 “Company” means Finisar Corporation, a
Delaware corporation, or any successor corporation thereto.

 

(e)                                  “Compensation” means, with respect to any
Offering Period, base wages or salary, overtime pay, bonuses, commissions, shift
differentials, payments for paid time off, payments in lieu of notice, and any
of such compensation deferred under any program or plan established by a
Participating Company, including, without limitation, pursuant to
Section 401(k) or Section 125 of the Code.  Compensation shall be limited to
amounts actually payable in cash

 

--------------------------------------------------------------------------------


 

directly to the Participant or deferred by the Participant during the Offering
Period.  However, notwithstanding the foregoing, Compensation shall not include
sign-on bonuses, profit sharing, payments pursuant to a severance agreement,
termination pay, moving allowances, relocation payments, expense reimbursements,
the cost of employee benefits paid by a Participating Company, tuition
reimbursements, imputed income arising under any benefit program, contributions
made by a Participating Company under any employee benefit plan, income directly
or indirectly received pursuant to the Plan or any other stock purchase or stock
option plan, or any other compensation not included above.

 

(f)                                   “Eligible Employee” means an Employee who
meets the requirements set forth in Section 5 for eligibility to participate in
the Plan.

 

(g)                                  “Employee” means a person treated as an
employee of a Participating Company for purposes of Section 423 of the Code.  A
Participant shall be deemed to have ceased to be an Employee either upon an
actual termination of employment or upon the corporation employing the
Participant ceasing to be a Participating Company.  For purposes of the Plan, an
individual shall not be deemed to have ceased to be an Employee while on any
military leave, sick leave, or other bona fide leave of absence approved by the
Company of ninety (90) days or less.  If an individual’s leave of absence
exceeds ninety (90) days, the individual shall be deemed to have ceased to be an
Employee on the ninety-first (91st) day of such leave unless the individual’s
right to reemployment with the Participating Company Group is guaranteed either
by statute or by contract.  The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be.  All such determinations by the
Company shall be final, binding and conclusive, notwithstanding that the Company
or any governmental agency subsequently makes a contrary determination.

 

(h)                                 “Fair Market Value” means, as of any date:

 

(i)                                     If the Stock is then listed on a
national or regional securities exchange or market system or is regularly quoted
by a recognized securities dealer, the closing sale price of a share of Stock
(or the mean of the closing bid and asked prices if the Stock is so quoted
instead) as quoted on the Nasdaq National Market, the Nasdaq SmallCap Market or
such other national or regional securities exchange or market system
constituting the primary market for the Stock, or by such recognized securities
dealer, as reported in The Wall Street Journal or such other source as the
Company deems reliable.  If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system or has been
quoted by such securities dealer, the date on which the Fair Market Value is
established shall be the last day on which the Stock was so traded or quoted
prior to the relevant date, or such other appropriate day as determined by the
Board, in its discretion.

 

(ii)                                  If, on the relevant date, the Stock is not
then listed on a national or regional securities exchange or market system or
regularly quoted by a recognized securities dealer, the Fair Market Value of a
share of Stock shall be as determined in good faith by the Board.

 

(i)                                     “Offering” means an offering of Stock as
provided in Section 6.

 

2

--------------------------------------------------------------------------------


 

(j)                                    “Offering Date” means, for any Offering,
the first day of the Offering Period.

 

(k)                                 “Offering Period” means a period established
in accordance with Section 6.1.

 

(l)                                     “Parent Corporation” means any present
or future “parent corporation” of the Company, as defined in Section 424(e) of
the Code.

 

(m)                             “Participant” means an Eligible Employee who has
become a participant in an Offering Period in accordance with Section 7 and
remains a participant in accordance with the Plan.

 

(n)                                 “Participating Company” means the Company or
any Parent Corporation or Subsidiary Corporation designated by the Board as a
corporation the Employees of which may, if Eligible Employees, participate in
the Plan.  The Board shall have the sole and absolute discretion to determine
from time to time which Parent Corporations or Subsidiary Corporations shall be
Participating Companies.

 

(o)                                 “Participating Company Group” means, at any
point in time, the Company and all other corporations collectively which are
then Participating Companies.

 

(p)                                 “Purchase Date” means, for any Purchase
Period, the last day of such period.

 

(q)                                 “Purchase Period” means a period established
in accordance with Section 6.2.

 

(r)                                    “Purchase Price” means the price at which
a share of Stock may be purchased under the Plan, as determined in accordance
with Section 9.

 

(s)                                   “Purchase Right” means an option granted
to a Participant pursuant to the Plan to purchase such shares of Stock as
provided in Section 8, which the Participant may or may not exercise during the
Offering Period in which such option is outstanding.  Such option arises from
the right of a Participant to withdraw any accumulated payroll deductions of the
Participant not previously applied to the purchase of Stock under the Plan and
to terminate participation in the Plan at any time during an Offering Period.

 

(t)                                    “Stock” means the common stock of the
Company, as adjusted from time to time in accordance with Section 4.2.

 

(u)                                 “Subscription Agreement” means a written
agreement in such form as specified by the Company, stating an Employee’s
election to participate in the Plan and authorizing payroll deductions under the
Plan from the Employee’s Compensation.

 

(v)                                 “Subscription Date” means the last business
day prior to the Offering Date of an Offering Period or such earlier date as the
Company shall establish.

 

3

--------------------------------------------------------------------------------


 

(w)                               “Subsidiary Corporation” means any present or
future “subsidiary corporation” of the Company, as defined in Section 424(f) of
the Code.

 

2.2                               Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of the Plan.  Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

3.                                      Administration.

 

3.1                               Administration by the Board.  The Plan shall
be administered by the Board.  All questions of interpretation of the Plan, of
any form of agreement or other document employed by the Company in the
administration of the Plan, or of any Purchase Right shall be determined by the
Board and shall be final and binding upon all persons having an interest in the
Plan or the Purchase Right.  Subject to the provisions of the Plan, the Board
shall determine all of the relevant terms and conditions of Purchase Rights;
provided, however, that all Participants granted Purchase Rights pursuant to an
Offering shall have the same rights and privileges within the meaning of
Section 423(b)(5) of the Code.  All expenses incurred in connection with the
administration of the Plan shall be paid by the Company.

 

3.2                               Authority of Officers.  Any officer of the
Company shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, determination or election that is the
responsibility of or that is allocated to the Company herein, provided that the
officer has apparent authority with respect to such matter, right, obligation,
determination or election.

 

3.3                               Policies and Procedures Established by the
Company.  The Company may, from time to time, consistent with the Plan and the
requirements of Section 423 of the Code, establish, change or terminate such
rules, guidelines, policies, procedures, limitations, or adjustments as deemed
advisable by the Company, in its discretion, for the proper administration of
the Plan, including, without limitation, (a) a minimum payroll deduction amount
required for participation in an Offering, (b) a limitation on the frequency or
number of changes permitted in the rate of payroll deduction during an Offering,
(c) an exchange ratio applicable to amounts withheld in a currency other than
United States dollars, (d) a payroll deduction greater than or less than the
amount designated by a Participant in order to adjust for the Company’s delay or
mistake in processing a Subscription Agreement or in otherwise effecting a
Participant’s election under the Plan or as advisable to comply with the
requirements of Section 423 of the Code, and (e) determination of the date and
manner by which the Fair Market Value of a share of Stock is determined for
purposes of administration of the Plan.

 

3.4                               Indemnification.  In addition to such other
rights of indemnification as they may have as members of the Board or officers
or employees of the Participating Company Group, members of the Board and any
officers or employees of the Participating Company Group to whom authority to
act for the Board or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with

 

4

--------------------------------------------------------------------------------


 

any appeal therein, to which they or any of them may be a party by reason of any
action taken or failure to act under or in connection with the Plan, or any
right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.

 

4.                                      Shares Subject to Plan.

 

4.1                               Maximum Number of Shares Issuable.  Subject to
adjustment as provided in Section 4.2, the maximum aggregate number of shares of
Stock that may be issued under the Plan shall be seven million (7,000,000), and
shall consist of authorized but unissued or reacquired shares of Stock, or any
combination thereof.  If an outstanding Purchase Right for any reason expires or
is terminated or canceled, the shares of Stock allocable to the unexercised
portion of that Purchase Right shall again be available for issuance under the
Plan.

 

4.2                               Adjustments for Changes in Capital Structure. 
In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification or similar change in the capital
structure of the Company, or in the event of any merger (including a merger
effected for the purpose of changing the Company’s domicile), sale of assets or
other reorganization in which the Company is a party, appropriate adjustments
shall be made in the number and class of shares available for issuance in the
aggregate under the Plan and each Purchase Right, and in the Purchase Price.  If
a majority of the shares of the same class as the shares subject to outstanding
Purchase Rights are exchanged for, converted into, or otherwise become (whether
or not pursuant to an Ownership Change Event) shares of another corporation (the
“New Shares”), the Board may unilaterally amend the outstanding Purchase Rights
to provide that such Purchase Rights are exercisable for New Shares.  In the
event of any such amendment, the number of shares subject to, and the Purchase
Price of, the outstanding Purchase Rights shall be adjusted in a fair and
equitable manner, as determined by the Board, in its discretion. 
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 4.2 shall be rounded down to the nearest whole number,
and in no event may the Purchase Price be decreased to an amount less than the
par value, if any, of the stock subject to the Purchase Right.  The adjustments
determined by the Board pursuant to this Section 4.2 shall be made in such a
manner to prevent the dilution or enlargement of benefits under the Plan and the
outstanding Purchase Rights thereunder, and such adjustments shall be final,
binding and conclusive.

 

5.                                      Eligibility.

 

5.1                               Employees Eligible to Participate.  Each
Employee of a Participating Company is eligible to participate in the Plan and
shall be deemed an Eligible Employee, except any Employee who is either:
(a) customarily employed by the Participating Company Group for twenty (20)
hours or less per week or (b) customarily employed by the Participating Company
Group for not more than five (5) months in any calendar year.

 

5

--------------------------------------------------------------------------------


 

5.2                               Exclusion of Certain Stockholders. 
Notwithstanding any provision of the Plan to the contrary, no Employee shall be
granted a Purchase Right under the Plan if, immediately after such grant, the
Employee would own or hold options to purchase stock of the Company or of any
Parent Corporation or Subsidiary Corporation possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of such
corporation, as determined in accordance with Section 423(b)(3) of the Code. 
For purposes of this Section 5.2, the attribution rules of Section 424(d) of the
Code shall apply in determining the stock ownership of such Employee.

 

6.                                      Offerings.

 

6.1                               Offering Periods.  Except as otherwise set
forth below, the Plan shall be implemented by two series of Offerings.  One
series shall be of sequential Offerings of approximately twelve (12) months
duration or such other duration as the Board shall determine (an “Annual
Offering Period”).  The second series shall be of Offerings of approximately six
(6) months duration or such other duration as the Board shall determine (a
“Half-Year Offering Period”).  Annual Offering Periods shall commence on the
first business day in the twelve (12) month period commencing on December 16 of
each year and end on the last business day of such twelve (12)-month period. 
Half-Year Offering Periods shall commence on the first business day in the six
(6) month period commencing on June 16 of each year and end on the last business
day of such six (6)-month period.  Notwithstanding the foregoing, the Board may
establish a different duration for one or more Offering Periods or different
commencing or ending dates for such Offering Periods; provided, however, that no
Offering Period may have a duration exceeding twenty-seven (27) months.

 

6.2                               Purchase Periods.  Each Annual Offering Period
shall consist of two (2) consecutive Purchase Periods of approximately six
(6) months duration, or such other number or duration as the Board determines. 
The first Purchase Period of an Annual Offering Period will commence on the
first business day in the six (6) month period commencing on December 16 and end
on the last business day of such six (6)-month period, and the second Purchase
Period of an Annual Offering Period will commence on the first business day in
the six (6) month period commencing on June 16 and end on the last business day
of such six (6)-month period.  Each Half-Year Offering Period shall consist of a
single Purchase Period of approximately six (6) months duration coterminous with
such Offering Period.  Notwithstanding the foregoing, the Board may establish a
different duration for one or more Purchase Periods or different commencing or
ending dates for such Purchase Periods.

 

7.                                      Participation in the Plan.

 

7.1                               Initial Participation.  An Eligible Employee
may become a Participant in an Offering Period by delivering a properly
completed Subscription Agreement to the office designated by the Company not
later than the close of business for such office on the Subscription Date
established by the Company for that Offering Period.  An Eligible Employee who
does not deliver a properly completed Subscription Agreement to the Company’s
designated office on or before the Subscription Date for an Offering Period
shall not participate in the Plan for that Offering Period or for any subsequent
Offering Period unless the Eligible Employee subsequently delivers a properly
completed Subscription Agreement to the appropriate office of

 

6

--------------------------------------------------------------------------------


 

the Company on or before the Subscription Date for such subsequent Offering
Period.  An Employee who becomes an Eligible Employee after the Offering Date of
an Offering Period shall not be eligible to participate in that Offering Period
but may participate in any subsequent Offering Period provided the Employee is
still an Eligible Employee as of the Offering Date of such subsequent Offering
Period.

 

7.2                               Continued Participation.  A Participant shall
automatically participate in the next Offering Period commencing immediately
after the final Purchase Date of each Offering Period in which the Participant
participates provided that the Participant remains an Eligible Employee on the
Offering Date of the new Offering Period and has not either (a) withdrawn from
the Plan pursuant to Section 13.1 or (b) terminated employment as provided in
Section 14.  A Participant who may automatically participate in a subsequent
Offering Period, as provided in this Section, is not required to deliver any
additional Subscription Agreement for the subsequent Offering Period in order to
continue participation in the Plan.  However, a Participant may deliver a new
Subscription Agreement for a subsequent Offering Period in accordance with the
procedures set forth in Section 7.1 if the Participant desires to change any of
the elections contained in the Participant’s then effective Subscription
Agreement.

 

8.                                      Right to Purchase Shares.

 

8.1                               Grant of Purchase Right.  Except as set forth
below, on the Offering Date of each Offering Period, each Participant in that
Offering Period shall be granted automatically a Purchase Right determined as
follows:

 

(a)                                 Annual Offering Period.  Each Purchase Right
granted on the Offering Date of an Annual Offering Period shall consist of an
option to purchase that number of whole shares of Stock determined by dividing
Twenty-Five Thousand Dollars ($25,000) by the Fair Market Value of a share of
Stock on the Offering Date.

 

(b)                                 Half-Year Offering Period.  Each Purchase
Right granted on the Offering Date of a Half-Year Offering Period shall consist
of an option to purchase that number of whole shares of Stock determined by
dividing Twelve Thousand Five Hundred Dollars ($12,500) by the Fair Market Value
of a share of Stock on the Offering Date.

 

8.2                               Pro Rata Adjustment of Purchase Right.  If the
Board establishes an Offering Period of any duration other than twelve months or
six months, then the number of shares of Stock subject to each Purchase Right
granted on the Offering Date of such Offering Period shall be determined as
provided in Section 8.1, except that the applicable dollar amount shall be
determined by multiplying $2,083.33 by the number of months (rounded to the
nearest whole month) in the Offering Period and rounding to the nearest whole
dollar.

 

8.3                               Calendar Year Purchase Limitation. 
Notwithstanding any provision of the Plan to the contrary, no Participant shall
be granted a Purchase Right which permits his or her right to purchase shares of
Stock under the Plan to accrue at a rate which, when aggregated with such
Participant’s rights to purchase shares under all other employee stock purchase
plans of a Participating Company intended to meet the requirements of
Section 423 of the Code, exceeds Twenty-Five Thousand Dollars ($25,000) in Fair
Market Value (or such other limit, if any, as

 

7

--------------------------------------------------------------------------------


 

may be imposed by the Code) for each calendar year in which such Purchase Right
is outstanding at any time.  For purposes of the preceding sentence, the Fair
Market Value of shares purchased during a given Offering Period shall be
determined as of the Offering Date for such Offering Period.  The limitation
described in this Section shall be applied in conformance with applicable
regulations under Section 423(b)(8) of the Code.

 

8.4                               Maximum Number of Shares Purchasable by All
Participants.  Notwithstanding any provision of the Plan to the contrary, the
maximum number of shares purchasable in total by all Participants in this Plan
on any one Purchase Date shall not exceed one-half of one percent (0.5%) of that
number of shares of Stock outstanding on the immediately preceding May 1 of the
calendar year in which such Purchase Date occurs.  However, the Board shall have
the discretionary authority, exercisable prior to the start of any Offering
Period, to increase or decrease the limitation to be in effect for the number of
shares purchasable in total by all Participants on each Purchase Date during
that Offering Period.

 

9.                                      Purchase Price.

 

The Purchase Price at which each share of Stock may be acquired in an Offering
Period upon the exercise of all or any portion of a Purchase Right shall be
established by the Board; provided, however, that the Purchase Price on each
Purchase Date shall not be less than eighty-five percent (85%) of the lesser of
(a) the Fair Market Value of a share of Stock on the Offering Date of the
Offering Period or (b) the Fair Market Value of a share of Stock on the Purchase
Date.  Unless otherwise provided by the Board prior to the commencement of an
Offering Period, the Purchase Price on each Purchase Date during that Offering
Period shall be eighty-five percent (85%) of the lesser of (a) the Fair Market
Value of a share of Stock on the Offering Date of the Offering Period, or
(b) the Fair Market Value of a share of Stock on the Purchase Date.

 

10.                               Accumulation of Purchase Price through Payroll
Deduction.

 

Shares of Stock acquired pursuant to the exercise of all or any portion of a
Purchase Right may be paid for only by means of payroll deductions from the
Participant’s Compensation accumulated during the Offering Period for which such
Purchase Right was granted, subject to the following:

 

10.1                        Amount of Payroll Deductions.  Except as otherwise
provided herein, the amount to be deducted under the Plan from a Participant’s
Compensation on each payday during an Offering Period shall be determined by the
Participant’s Subscription Agreement.  The Subscription Agreement shall set
forth the percentage of the Participant’s Compensation to be deducted on each
payday during an Offering Period in whole percentages of not less than one
percent (1%) (except as a result of an election pursuant to Section 10.3 to stop
payroll deductions) or more than twenty percent (20%); provided, however, that
in no event may a Participant’s payroll deductions on any payday for the
purchase of shares under the Plan and all other employee stock purchase plans of
a Participating Company intended to meet the requirements of Section 423 of the
Code exceed twenty percent (20%) of the Participant’s Compensation on such
payday.  The Board may change the foregoing limits on payroll deductions
effective as of any Offering Date.

 

8

--------------------------------------------------------------------------------


 

10.2                        Commencement of Payroll Deductions.  Payroll
deductions shall commence on the first payday following the Offering Date and
shall continue to the end of the Offering Period unless sooner altered or
terminated as provided herein.

 

10.3                        Election to Change or Stop Payroll Deductions. 
Except to the extent otherwise required by applicable law or determined by the
Board:

 

(a)                                 A Participant may elect to increase or
decrease the rate of or to stop deductions from his or her Compensation by
delivering to the Company’s designated office an amended Subscription Agreement
authorizing such change.

 

(b)                                 Any increase in the rate of deductions from
a Participant’s Compensation shall be effective upon the start of the first
Annual Offering Period following the delivery of the amended Subscription
Agreement.

 

(c)                                  Any decrease in the rate of or stop in
deductions from a Participant’s Compensation shall be effective as soon as
administratively practicable following the delivery of the amended Subscription
Agreement.  A Participant may elect to decrease the rate of his or her payroll
deductions one (1) time during an Offering Period.

 

(d)                                 A Participant who elects, effective
following the first payday of an Offering Period, to decrease the rate of his or
her payroll deductions to zero percent (0%) shall nevertheless remain a
Participant in the current Offering Period unless such Participant withdraws
from the Plan as provided in Section 13.1.

 

10.4                        Administrative Suspension of Payroll Deductions. 
The Company may, in its sole discretion, suspend a Participant’s payroll
deductions under the Plan as the Company deems advisable to avoid accumulating
payroll deductions in excess of the amount that could reasonably be anticipated
to purchase the maximum number of shares of Stock permitted (a) under the
Participant’s Purchase Right or (b) during a calendar year under the limit set
forth in Section 8.3.  Payroll deductions shall be resumed at the rate specified
in the Participant’s then effective Subscription Agreement at the beginning,
respectively, of (a) the next Offering Period, provided that the individual is a
Participant in such Offering Period or (b) the next Purchase Period the Purchase
Date of which falls in the following calendar year, unless the Participant has
either withdrawn from the Plan as provided in Section 13.1 or has ceased to be
an Eligible Employee.

 

10.5                        Participant Accounts.  Individual bookkeeping
accounts shall be maintained for each Participant.  All payroll deductions from
a Participant’s Compensation shall be credited to such Participant’s Plan
account and shall be deposited with the general funds of the Company.  All
payroll deductions received or held by the Company may be used by the Company
for any corporate purpose.

 

10.6                        No Interest Paid.  Interest shall not be paid on
sums deducted from a Participant’s Compensation pursuant to the Plan.

 

10.7                        Voluntary Withdrawal from Plan Account.  A
Participant may withdraw all or any portion of the payroll deductions credited
to his or her Plan account and not previously

 

9

--------------------------------------------------------------------------------


 

applied toward the purchase of Stock by delivering to the Company’s designated
office, no later than 21 calendar days prior to a Purchase Date for an Offering
Period (except as otherwise required by applicable law or determined by the
Board), a written notice on a form provided by the Company for such purpose.  A
Participant who withdraws the entire remaining balance credited to his or her
Plan account shall be deemed to have withdrawn from the Plan in accordance with
Section 13.1.  Amounts withdrawn shall be returned to the Participant as soon as
practicable after the Company’s receipt of the notice of withdrawal and may not
be applied to the purchase of shares in any Offering under the Plan.  The
Company may from time to time establish or change limitations on the frequency
of withdrawals permitted under this Section, establish a minimum dollar amount
that must be retained in the Participant’s Plan account, or terminate the
withdrawal right provided by this Section.

 

11.                               Purchase of Shares.

 

11.1                        Exercise of Purchase Right.  On each Purchase Date
of an Offering Period, each Participant who has not withdrawn from the Plan and
whose participation in the Offering has not otherwise terminated before such
Purchase Date shall automatically acquire pursuant to the exercise of the
Participant’s Purchase Right the number of whole shares of Stock determined by
dividing (a) the total amount of the Participant’s payroll deductions
accumulated in the Participant’s Plan account during the Offering Period and not
previously applied toward the purchase of Stock by (b) the Purchase Price. 
However, in no event shall the number of shares purchased by the Participant
during an Offering Period exceed the number of shares subject to the
Participant’s Purchase Right.  No shares of Stock shall be purchased on a
Purchase Date on behalf of a Participant whose participation in the Offering or
the Plan has terminated before such Purchase Date.

 

11.2                        Pro Rata Allocation of Shares.  If the number of
shares of Stock which might be purchased by all Participants in the Plan on a
Purchase Date exceeds the number of shares of Stock available in the Plan as
provided in Section 4.1 or the maximum number of shares purchasable in total by
all Participants in the Plan on any one Purchase Date as provided in
Section 8.4, the Company shall make a pro rata allocation of the remaining
shares in as uniform a manner as practicable and as the Company determines to be
equitable.  Any fractional share resulting from such pro rata allocation to any
Participant shall be disregarded.

 

11.3                        Delivery of Certificates.  As soon as practicable
after each Purchase Date, the Company shall arrange the delivery to each
Participant of a certificate representing the shares acquired by the Participant
on such Purchase Date; provided that the Company may deliver such shares to a
broker designated by the Company that will hold such shares for the benefit of
the Participant.  Shares to be delivered to a Participant under the Plan shall
be registered in the name of the Participant, or, if requested by the
Participant, in the name of the Participant and his or her spouse, or, if
applicable, in the names of the heirs of the Participant.

 

11.4                        Return of Cash Balance.  Any cash balance remaining
in a Participant’s Plan account following any Purchase Date shall be refunded to
the Participant as soon as practicable after such Purchase Date.  However, if
the cash balance to be returned to a Participant pursuant to the preceding
sentence is less than the amount that would have been necessary to purchase an
additional whole share of Stock on such Purchase Date, the Company may retain
the cash

 

10

--------------------------------------------------------------------------------


 

balance in the Participant’s Plan account to be applied toward the purchase of
shares of Stock in the subsequent Purchase Period or Offering Period, as the
case may be.

 

11.5                        Tax Withholding.  At the time a Participant’s
Purchase Right is exercised, in whole or in part, or at the time a Participant
disposes of some or all of the shares of Stock he or she acquires under the
Plan, the Participant shall make adequate provision for the federal, state,
local and foreign tax withholding obligations, if any, of the Participating
Company Group which arise upon exercise of the Purchase Right or upon such
disposition of shares, respectively.  The Participating Company Group may, but
shall not be obligated to, withhold from the Participant’s compensation the
amount necessary to meet such withholding obligations.

 

11.6                        Expiration of Purchase Right.  Any portion of a
Participant’s Purchase Right remaining unexercised after the end of the Offering
Period to which the Purchase Right relates shall expire immediately upon the end
of the Offering Period.

 

11.7                        Provision of Reports and Stockholder Information to
Participants.  Each Participant who has exercised all or part of his or her
Purchase Right shall receive, as soon as practicable after the Purchase Date, a
report of such Participant’s Plan account setting forth the total payroll
deductions accumulated prior to such exercise, the number of shares of Stock
purchased, the Purchase Price for such shares, the date of purchase and the cash
balance, if any, remaining immediately after such purchase that is to be
refunded or retained in the Participant’s Plan account pursuant to
Section 11.4.  The report required by this Section may be delivered in such form
and by such means, including by electronic transmission, as the Company may
determine.  In addition, each Participant shall be provided information
concerning the Company equivalent to that information provided generally to the
Company’s common stockholders.

 

12.                               ESPP Brokerage Account.

 

12.1                        The Company may require that the shares purchased on
behalf of each Participant shall be deposited directly into a brokerage account
which the Company shall establish for the Participant at a Company-designated
brokerage firm.  The account will be known as the ESPP Brokerage Account.  The
following policies and procedures shall be in place for any shares deposited
into the Participant’s ESPP Broker Account until those shares have been held for
the requisite period necessary to avoid a disqualifying disposition under the
federal tax laws.  Accordingly, the shares must be held in the ESPP Brokerage
Account until the later of the following two periods: (i) the end of the two
(2)-year period measured from the start date of the Offering Period in which the
shares were purchased and (ii) the end of the one (1)-year measured from the
actual Purchase Date of those shares.

 

12.2                        The deposited shares shall not be transferable
(either electronically or in certificate form) from the ESPP Brokerage Account
until the required holding period for those shares is satisfied.  Such
limitation shall apply both to transfers to different accounts with the same
ESPP broker and to transfers to other brokerage firms.  Any shares held for the
required holding period may be transferred (either electronically or in
certificate form) to other accounts or to other brokerage firms.

 

11

--------------------------------------------------------------------------------


 

12.3                        The foregoing procedures shall not in any way limit
when the Participant may sell his or her shares.  Those procedures are designed
solely to assure that any sale of shares prior to the satisfaction of the
required holding period is made through the ESPP Brokerage Account.  In
addition, the Participant may request a stock certificate or share transfer from
his or her ESPP Brokerage Account prior to the satisfaction of the required
holding period should the Participant wish to make a gift of any shares held in
that account.  However, shares may not be transferred (either electronically or
in certificate form) from the ESPP Brokerage Account for use as collateral for a
loan, unless those shares have been held for the required holding period.

 

12.4                        To the extent the Board requires that shares be
deposited in the ESPP Brokerage Account, the foregoing procedures shall apply to
all shares purchased by the Participant under the Plan, whether or not the
Participant continues to be an Employee.

 

13.                               Withdrawal from Offering or Plan.

 

13.1                        Voluntary Withdrawal.  A Participant may withdraw
from the Plan or any Offering by signing and delivering to the Company’s
designated office a written notice of withdrawal on a form provided by the
Company for this purpose.  Except as otherwise required by applicable law or
determined by the Board, such withdrawal may be elected no later than 21
calendar days prior to a Purchase Date for an Offering Period; provided,
however, that if a Participant withdraws from the Plan or an Offering after a
Purchase Date, the withdrawal shall not affect shares of Stock acquired by the
Participant on such Purchase Date.  A Participant who voluntarily withdraws from
the Plan or an Offering is prohibited from resuming participation in the Plan in
the same Offering from which he or she withdrew, but may participate in any
subsequent Offering by again satisfying the requirements of Sections 5 and 7.1.

 

13.2                        Return of Payroll Deductions.  Upon a Participant’s
voluntary withdrawal from the Plan or an Offering pursuant to Section 13.1, the
Participant’s accumulated payroll deductions which have not been applied toward
the purchase of shares shall be refunded to the Participant as soon as
practicable after the withdrawal, without the payment of any interest, and the
Participant’s interest in the Plan or the Offering, as applicable, shall
terminate.  Such accumulated payroll deductions to be refunded in accordance
with this Section may not be applied to any other Offering under the Plan.

 

14.                               Termination of Employment or Eligibility.

 

Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or upon the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately.  In such
event, the Participant’s accumulated payroll deductions which have not been
applied toward the purchase of shares shall, as soon as practicable, be returned
to the Participant or, in the case of the Participant’s death, to the
Participant’s beneficiary designated in accordance with Section 21, if any, or
legal representative, and all of the Participant’s rights under the Plan shall
terminate.  Interest shall not be paid on sums returned pursuant to this
Section 14.  A Participant whose participation has been so terminated may again
become eligible to participate in the Plan by satisfying the requirements of
Sections 5 and 7.1.

 

12

--------------------------------------------------------------------------------


 

15.                               Change in Control.

 

15.1                        Definitions.

 

(a)                                 An “Ownership Change Event”  shall be deemed
to have occurred if any of the following occurs with respect to the Company:
(i) the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting stock of the Company; (ii) a merger or consolidation in which the
Company is a party; (iii) the sale, exchange, or transfer of all or
substantially all of the assets of the Company; or (iv) a liquidation or
dissolution of the Company.

 

(b)                                 A “Change in Control”  shall mean an
Ownership Change Event or a series of related Ownership Change Events
(collectively, the “Transaction”) wherein the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting stock of the Company or the
corporation or corporations to which the assets of the Company were transferred
(the “Transferee Corporation(s)”), as the case may be.  For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting stock of one or
more corporations which, as a result of the Transaction, own the Company or the
Transferee Corporation(s), as the case may be, either directly or through one or
more subsidiary corporations.  The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.

 

15.2                        Effect of Change in Control on Purchase Rights.  In
the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or parent corporation thereof, as the case may be (the
“Acquiring Corporation”), may assume the Company’s rights and obligations under
the Plan.  If the Acquiring Corporation elects not to assume the Company’s
rights and obligations under outstanding Purchase Rights, the Purchase Date of
the then current Purchase Period shall be accelerated to a date before the date
of the Change in Control specified by the Board, but the number of shares of
Stock subject to outstanding Purchase Rights shall not be adjusted.  All
Purchase Rights which are neither assumed by the Acquiring Corporation in
connection with the Change in Control nor exercised as of the date of the Change
in Control shall terminate and cease to be outstanding effective as of the date
of the Change in Control.

 

16.                               Nontransferability of Purchase Rights.

 

Neither payroll deductions credited to a Participant’s Plan account nor a
Participant’s Purchase Right may be assigned, transferred, pledged or otherwise
disposed of in any manner other than as provided by the Plan or by will or the
laws of descent and distribution.  (A beneficiary designation pursuant to
Section 21 shall not be treated as a disposition for this purpose.) Any such
attempted assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
from the Plan as

 

13

--------------------------------------------------------------------------------


 

provided in Section 13.1.  A Purchase Right shall be exercisable during the
lifetime of the Participant only by the Participant.

 

17.                               Compliance with Securities Law.

 

The issuance of shares under the Plan shall be subject to compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities.  A Purchase Right may not be exercised if the issuance of shares
upon such exercise would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any securities exchange or market system upon which the Stock may then be
listed.  In addition, no Purchase Right may be exercised unless (a) a
registration statement under the Securities Act of 1933, as amended, shall at
the time of exercise of the Purchase Right be in effect with respect to the
shares issuable upon exercise of the Purchase Right, or (b) in the opinion of
legal counsel to the Company, the shares issuable upon exercise of the Purchase
Right may be issued in accordance with the terms of an applicable exemption from
the registration requirements of said Act.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares under the Plan shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to the exercise of a
Purchase Right, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.

 

18.                               Rights as a Stockholder and Employee.

 

A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of a
certificate for the shares purchased pursuant to the exercise of the
Participant’s Purchase Right (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 4.2.  Nothing herein shall confer upon a Participant any
right to continue in the employ of the Participating Company Group or interfere
in any way with any right of the Participating Company Group to terminate the
Participant’s employment at any time.

 

19.                               Legends.

 

The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section.  Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:

 

14

--------------------------------------------------------------------------------


 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.  THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE
CORPORATION IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER
HEREOF.  THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN
THE REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”

 

20.                               Notification of Disposition of Shares.

 

To the extent the Company does not require that shares be deposited into an ESPP
Brokerage Account pursuant to Section 12, the Company may require the
Participant to give the Company prompt notice of any disposition of shares
acquired by exercise of a Purchase Right.  The Company may require that until
such time as a Participant disposes of shares acquired upon exercise of a
Purchase Right, the Participant shall hold all such shares in the Participant’s
name (or, if elected by the Participant, in the name of the Participant and his
or her spouse but not in the name of any nominee) until the later of two years
after the date of grant of such Purchase Right or one year after the date of
exercise of such Purchase Right.  The Company may direct that the certificates
evidencing shares acquired by exercise of a Purchase Right refer to such
requirement to give prompt notice of disposition.

 

21.                               Designation of Beneficiary.

 

21.1                        Designation Procedure.  A Participant may file a
written designation of a beneficiary who is to receive (a) shares and cash, if
any, from the Participant’s Plan account if the Participant dies subsequent to a
Purchase Date but prior to delivery to the Participant of such shares and cash
or (b) cash, if any, from the Participant’s Plan account if the Participant dies
prior to the exercise of the Participant’s Purchase Right.  If a married
Participant designates a beneficiary other than the Participant’s spouse, the
effectiveness of such designation shall be subject to the consent of the
Participant’s spouse.  A Participant may change his or her beneficiary
designation at any time by written notice to the Company.

 

21.2                        Absence of Beneficiary Designation.  If a
Participant dies without an effective designation pursuant to Section 21.1 of a
beneficiary who is living at the time of the Participant’s death, the Company
shall deliver any shares or cash credited to the Participant’s Plan account to
the Participant’s legal representative.

 

22.                               Notices.

 

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

 

15

--------------------------------------------------------------------------------


 

23.                               Amendment or Termination of the Plan.

 

23.1                        The Board may at any time amend or terminate the
Plan, except that (a) no such amendment or termination shall affect Purchase
Rights previously granted under the Plan unless expressly provided by the Board
and (b) no such amendment or termination may adversely affect a Purchase Right
previously granted under the Plan without the consent of the Participant, except
to the extent permitted by the Plan or as may be necessary to qualify the Plan
as an employee stock purchase plan pursuant to Section 423 of the Code or to
comply with any applicable law, regulation or rule.  Any amendment to the Plan
that would authorize the sale of more shares than are then authorized for
issuance under the Plan or would change the definition of the corporations that
may be designated by the Board as Participating Companies must be approved by
the stockholders of the Company within twelve (12) months of the adoption of
such amendment.

 

23.2                        Unless sooner terminated by the Board, the Plan
shall terminate upon the earliest of (i) September 1, 2024, (ii) the date on
which all shares available for issuance in the aggregate under the Plan shall
have been sold pursuant to purchase rights exercised under the Plan or (iii) the
date on which all Purchase Rights are exercised in connection with a Change in
Control.  No further purchase rights shall be granted or exercised, and no
further payroll deductions shall be collected, under the Plan following such
termination.

 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Finisar Corporation 2009 Employee Stock Purchase Plan
as amended and restated through September 2, 2014.

 

 

 

/s/ Christopher E. Brown

 

Secretary

 

16

--------------------------------------------------------------------------------